Title: Patrick Gibson to Thomas Jefferson, 13 July 1814
From: Gibson, Patrick
To: Jefferson, Thomas


          
            Sir  Richmond 13th July 1814
            I have endeavour’d to procure the nail rod mention’d in your favor of the 2nd but am sorry to inform you, that there is not a bundle to be obtaind in the City
            With great respect Your obt ServtPatrick Gibson
          
          
            PS:—I inclose your Accot Curt to the 1st Inst balance due me $752.29
          
        